Citation Nr: 1603839	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  03-22 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a claimed upper respiratory disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.  The case was remanded by the Board for further development in November 2005 and November 2007.

The Veteran testified at a hearing before a Decision Review Officer at the RO in September 2003 and a travel board hearing in September 2007 before the undersigned.  Copies of the transcripts have been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of service connection for obstructive sleep apnea has been raised by the record in a December 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board observes that, prior to its November 2007 remand, the Veteran was afforded a September 2007 Travel Board hearing.  That hearing was conducted by a Veterans Law Judge who has since retired from the Board.  In compliance with VA's governing laws and regulations, the Veteran was sent a September 2015 letter notifying him of his right to another hearing before a different Veterans Law Judge.  38 U.S.C.A. § 7107(c) (West 2014); C.F.R. § 20.717 (2015).  In October 2015, the Veteran responded to the letter, indicating that he would like a new videoconference hearing.  Accordingly, a new hearing is necessary.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest opportunity.  Notify him and his representative of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

